Citation Nr: 9907238	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent based on the 
initial award following a grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from October 1960 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The veteran presented testimony at a hearing before the 
undersigned Board member in November 1998.

Assignment of a combined rating of 40 percent for service-
connected disabilities was certified on appeal.  The veteran 
has expressed dissatisfaction with fact that his combined 
disability rating is less than the arithmetic sum of his 
individual service-connected disability ratings.   Since the 
Board has increased the rating for PTSD to 50 percent in this 
case, the exact issue raised by the veteran (i.e., whether 40 
percent is the appropriate combined rating) is rendered moot.  
Nevertheless, the regulations pertaining to combined ratings 
are cited and discussed briefly at the end of the Reasons and 
Bases portion of this action.

During his November 1998 Board hearing, the veteran raised 
claims for increased ratings for hypertension, otitis media, 
hearing loss, cervical spine disability, left knee 
disability, right elbow disability, prostatitis, pleural 
scarring, and right leg disability.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record shows considerable social and industrial 
impairment due to chronic PTSD, disturbances in motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During a VA examination in December 1996, the veteran stated 
that he was currently working for the United States Postal 
Service.  He preferred to be out on a carrier's route each 
day because he did not deal well with people.  He had been in 
the Postal Service for over 14 years.  He had been married 
for over 32 years, and described his marriage as stable.  He 
had no social activities and no friends outside of his 
family.  He was fearful and unable to sleep at night.  He 
could not tolerate crowds of people and would have to leave 
after five minutes of being in a crowd.  He checked all of 
his doors all the time to make sure they were locked.  He had 
fears someone had bombed his car.  He reported ruminating 
about what would have happened if he had been killed in 
Vietnam.  He tried constantly to forget about traumatic 
events, but stated that there were constant reminders on 
television, such as coverage of the war in Bosnia.  His sleep 
was very poor.  He would wake up two or three times per night 
and get only about four hours of sleep.  He complained of 
flashbacks while awake.  In particular, he would have mental 
images of body bags and wonder why he was not ever killed 
when many admirable people better than he had lost their 
lives.  He avoided war movies because he would cry.  He had 
wiped away the names of important figures, such as his 
commanding officer and comrades who died in the war.  He felt 
detached from others and was unable to make friends.  He 
continued to have problems with anger that began in Vietnam.  
He also felt hypervigilant - in particular, looking out for 
someone to booby trap his automobile.

On mental status examination, his speech was fluent and 
spontaneous.  He described events in a clear and logical 
manner.  He appeared emotionally reserved, and made 
infrequent eye contact.  He became tearful when describing 
how someone close to him was shot down in a helicopter.  He 
reported frequent thoughts of suicide, sometimes sitting on 
the bed while holding a gun.  His relationship with God 
prevented him from ending his life.  He reflected that good 
people did not make it in Vietnam, and asked why he should 
have made it.  He answered his own question by explaining 
that his family needed him and that he must continue working 
to make a living.  He reported feeling mostly anxious and 
angry.  He denied any impulses to harm other people.  His 
sensorium was clear.  Testing of memory and concentration 
were unremarkable.  He appeared to have normal intelligence.  
Insight and judgment were fair.  The Axis I diagnosis was 
PTSD, chronic, as manifested by intrusive, distressing 
recollections on a daily basis accompanied by flashbacks, 
avoidance of war movies, attempts to push out of his mind the 
names of people lost during the war, efforts to avoid 
watching news coverage of war, inability to make friends or 
tolerate crowds, disturbed sleep, and hypervigilance for 
danger.  He had been able to work as a postal carrier, but 
only while having minimal contact with co-workers and 
supervisors. 

The Board has received VA records of treatment for PTSD dated 
from January 1997 to December 1998.  RO consideration of 
these records was waived by the veteran through his 
representative.

Records of treatment in January 1997 show that the veteran 
related longstanding symptoms of nightmares, intrusive 
thoughts, angry outbursts, feelings of claustrophobia, 
inability to tolerate crowds of people, hypervigilance, 
ritualistic behavior of checking doors and windows, and 
paranoid ideation that a bomb had been planted under his car.  
He also endorsed symptoms of depressed mood, negative 
thinking, and infrequent suicidal ideation.  Of note was a 
report of a cluster of symptoms of palpitations, shortness of 
breath, and numbness and tingling in his hands.  He had 
experienced these symptoms before, but they had become more 
frequent over the past several weeks.  Two months prior he 
had contemplated shooting himself because of stressful 
situations concerning his marriage, church, job, and his 
relationship with his children.  Past psychiatric history was 
unremarkable for inpatient or outpatient treatment.  He did 
seek treatment through the emergency room for insomnia 
several months prior and was started on Trazodone, which he 
tolerated well;  however, he still awakened through the 
night.    He denied a history of suicide attempts.  Drug and 
alcohol history revealed no pattern of abuse or dependence.  
Mental status examination revealed a neatly dressed male who 
was cooperative.  There was no evidence of psychotic 
symptoms. He denied current suicidal or homicidal ideation.  
Mood was depressed and anxious with a mood congruent affect.  
Insight and judgment were intact.  The diagnosis was PTSD, 
chronic;  dysthymia;  rule out panic disorder;  and rule out 
cardiac arrhythmia.  His medications were increased.

Records of treatment in June 1997 show that the veteran 
complained of chronic, persistent symptoms of PTSD.  He had 
recurrent nightmares and intrusive thoughts, but felt overall 
that his medication had helped his symptoms.  He was less 
irritable and was sleeping better.  Mental status examination 
revealed a casually and neatly dressed male who was 
cooperative.  Evidence of psychotic symptoms was not present.  
He did not express current suicidal or homicidal ideation.  
Mood was slightly anxious but non-depressed.  Affect was 
appropriate.  Insight and judgment were unimpaired.  The 
diagnosis was PTSD, chronic, and current medications were 
continued.

Records of treatment dated in December 1997 and March 1998 
show that the veteran was casually and neatly dressed and 
cooperative.  Evidence of psychotic symptoms was not present.  
The veteran did not express current suicidal or homicidal 
ideation.  Mood was slightly anxious but non-depressed.  
Affect was appropriate.  Insight and judgment were 
unimpaired.  His medication was increased at the March 1998 
appointment, at which he complained that he had been having 
more problems on the job lately and was feeling more stressed 
out.

During his November 1998 Board hearing, the veteran said he 
had no social contacts at his job as a postal worker.  He 
said he mostly watched TV in bed at home, and that he had no 
social life.  His wife said he had nightmares.  She said that 
sometimes he would just blow up if she forgot something.  The 
veteran stated he was taking separate medications for sleep, 
high blood pressure, PTSD, and headaches.  The veteran 
indicated he had limited conversation with some of the people 
on his mail route.  He said he went to church on a weekly 
basis, and that only once in a while would he stay for a 
church social.  He said when his children or grandchildren 
visited, he would go to his bedroom.  He said he would speak 
to them and that was about it.  He described seeing a VA 
psychiatrist about once every 2 or 3 months.  His wife agreed 
with his testimony, and said she had never attended family 
counseling.  The veteran expressed dissatisfaction with the 
method in which his service-connected disabilities, which  
were unrelated to one another, were combined to equal a 
percentage less than the arithmetic sum of the separate 
disability ratings.    

In December 1998, the veteran's wife accompanied him to an 
appointment for PTSD medication management, to give feedback 
about her observations of the veteran's symptoms over the 
past three months.  She related that the veteran appeared to 
have almost reverted back to the state he was in before he 
came to treatment.  She stated that he had been irritable and 
withdrawn, and was easily losing his temper and driving 
dangerously on the road.  The veteran agreed that he had been 
more on edge.  Other complaints included recurrent 
nightmares, daily headaches, disturbed sleep, intrusive 
thoughts of Vietnam, social isolation, generalized anxiety, 
and obsessive thoughts about being harmed or harm befalling 
his wife.  By history, in the past three months he had been 
having more bad days than good.  He felt that the medications 
helped some, but were not as effective as they used to be.  
He stated that he wanted to get more involved in treatment, 
which was helpful.  Upon mental status examination, the 
veteran was casually and neatly dressed, and cooperative.  
Evidence of psychotic symptoms was not present.  He did not 
express current suicidal or homicidal ideation.  Mood was 
irritable and depressed.  Affect was mood congruent.  Insight 
and judgment were unimpaired.  The Diagnosis was chronic 
PTSD.  His medication was increased, and the veteran was 
referred to a PTSD workshop series on stress, anger, anxiety, 
and spirituality.

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. §§ 4.125 to 4.130).  The 
changes included redesignation of § 4.132 as § 4.130 and the 
revision of the newly redesignated § 4.130.  Also, the 
general rating formula for mental disorders was replaced with 
different criteria.  And, in some instances the nomenclature 
employed in the diagnosis of mental disorders was changed to 
conform with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which replaced DSM-III-R.  

In Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Veterans Appeals (Court) noted that, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase...shall not be earlier than the effective date of the 
Act or administrative issue."  See 38 U.S.C.A. 
§ 5110(g)(West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law.

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award. Furthermore, as held in AB v. Brown, 6 
Vet.App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
?."  The distinction between an original rating and a claim 
for an increased rating may be important, however, in terms 
of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying NOD and whether VA has issued a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
PTSD, the rule from Francisco v. Brown, 7 Vet.App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).

Under the criteria in effect prior to November 7, 1996, set 
forth under Diagnostic Code 9411, a 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In such cases, the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent disability rating was 
assigned when the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  In such cases, by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted (1) when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community; (2) where there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) where the veteran was demonstrably 
unable to obtain or retain employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 utilizes the general rating 
formula for psychiatric disabilities other than eating 
disorders.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130 (1998).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The veteran's claim for service connection for PTSD was 
received by the RO on October 18, 1996.

From October 18, 1996, to November 7, 1996, there is no 
medical documentation regarding the veteran's mental status.  
His last VA psychiatric examination was performed in 1982.  
Thereafter, he was afforded a VA psychiatric examination in 
December 1998.  Therefore, the best approximation of the 
veteran's psychiatric condition in the period from October to 
November 1996 would be the December 1996 psychiatric 
examination.  In applying the old criteria, the Board notes 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired.  He stayed away from co-worker as much as he could, 
preferring the solitude of the mail route to the banter of 
co-workers.  He required medication and periodic outpatient 
treatment for his PTSD.  The next higher rating of 70 percent 
under the old criteria is not warranted because the medical 
evidence of record shows that the veteran was able to find 
employment in his area of expertise (as a postal worker) 
notwithstanding his PTSD -- thus, his PTSD did not result in 
severe impairment of his ability to find employment.

Beginning November 7, 1996, the records, including the report 
of the most recent VA treatment in December 1998 show that 
the veteran was irritable, depressed, was having nightmares, 
was socially withdrawn, and had problems keeping his temper 
around his wife.  Although the veteran had steady employment, 
symptoms of PTSD limited the conditions or circumstances of 
possible employment.  The next higher rating of 70 percent 
under the old criteria is not warranted because the medical 
evidence of record shows that the veteran was able to find 
employment in his area of expertise (as a postal worker) 
notwithstanding his PTSD -- thus, his PTSD did not result in 
severe impairment of his ability to find employment.  
Further, the evidence shows that the veteran's social 
impairment due to PTSD is not severe - for example, he has 
been married for over thirty years and by his account his 
marriage is stable, he attends church regularly, he receives 
visits at home from his family, and he has limited 
conversation with people on his mail route.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a rating of 50 percent is warranted 
because the record shows disturbances in motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The next higher rating of 70 
percent is not warranted because the evidence does not show 
such symptoms as obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene. 

In light of the foregoing, the Board concludes that the 
criteria for the assignment of a 50 percent rating for PTSD 
both prior and subsequent to November 7, 1996, are met.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411.

The veteran has expressed the view that his combined rating 
should be equal to the mathematical sum of the ratings for 
his service-connected disabilities.  Because the Board has 
granted an increased rating for PTSD (from 30 to 50 percent) 
in this case, his combined rating will be increased, but the 
combined rating (to be determined by the RO in the first 
instance) will still almost certainly be less than the 
mathematical sum of the ratings for his service connected 
disabilities.  For example, assuming the ratings in effect to 
be 50 percent for PTSD, 10 percent for chronic bilateral 
otitis media and externa, and 10 percent for high frequency 
bilateral hearing loss with tinnitus, the combined rating 
would be 60 percent, rather than the arithmetic sum of the 
ratings for these disabilities, which would be 70 percent.  
See 38 C.F.R. § 4.25, Table I (1998).  The veteran's point 
that these three disabilities are completely unrelated to one 
another and are not cumulative of one another is an excellent 
one.  However, the Board is bound in its decisions by VA 
regulations.  38 U.S.C.A. § 7104(c) (West 1991). 


ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 12 -


